Citation Nr: 0933509	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-11 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure and as secondary to 
service connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities, including as due to 
herbicide exposure and as secondary to service connected 
diabetes mellitus.  

3.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, including as due to 
herbicide exposure and as secondary to service connected 
diabetes mellitus.  

4.  Entitlement to service connection for a disability due to 
asbestos exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision of the 
Baltimore, Maryland, Regional Office of the Department of 
Veterans Affairs (VA).  The Nashville, Tennessee, RO now has 
jurisdiction of this case at the local level.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has developed hypertension, 
peripheral vascular disease, and peripheral neuropathy as a 
result of active service.  He argues that these disabilities 
originated as a result of his service connected diabetes 
mellitus.  Although the record shows that some of these 
problems existed prior to the diagnosis of diabetes mellitus, 
the Veteran argues that his diabetes was present for many 
years before it was discovered.  In the alternative, he 
believes these disabilities may have begun as a result of 
herbicide exposure.  The Veteran further contends that he was 
exposed to asbestos in service, and that this has resulted in 
the development of a pulmonary disability.  

In his April 2007 substantive appeal, the Veteran noted that 
he had been found to be 100 percent disabled by the Social 
Security Administration (SSA), and stated that he was in 
receipt of disability benefits.  

A review of the claims folder indicates that that there has 
been no attempt to obtain a copy of the SSA decision 
regarding the veteran's disability benefits, or the medical 
records relied upon by this decision.  The Courts have 
imposed a virtually absolute duty to obtain SSA decisions and 
underlying medical records.  Tetro v. Gober, 14 Vet. App. 
100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 
(1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  
Therefore, an attempt must be made to obtain these records 
and associate them with the claims folder.  

The record further shows that the Veteran was afforded VA 
examinations in conjunction with his claims for disabilities 
secondary to his diabetes in October 2005 and October 2006.  
However, the October 2005 examiner noted that the claims 
folder was not available for review.  Similarly, although the 
October 2006 examiner noted that records had been reviewed, 
she also noted that the claims folder had not been requested.  
Therefore, the Board is unable to ascertain whether or not 
the records reviewed by this examiner included all of the 
medical evidence that has been obtained.  This is 
particularly relevant in view of the fact that the Veteran's 
claims for service connection for hypertension, peripheral 
vascular disease, and peripheral neuropathy have been denied 
in part on the basis of opinions that have failed to relate 
these disabilities to his service connected diabetes 
mellitus.  Therefore, the Board finds that an additional 
examination should be scheduled in order to afford the 
Veteran an examination and new opinions with the benefit of a 
claims folder review by the examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the Veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  A copy of 
the decision made should also be 
obtained.  If for some reason records 
cannot be obtained, the claims file 
should contain documentation as to the 
attempts made.

2.  Schedule the Veteran for 
examination(s) of his claimed 
disabilities and his diabetes mellitus.  
The claims folder MUST be made 
available for review by the 
examiner(s), and the examination 
report(s) must note that it has been 
reviewed.  All indicated tests and 
studies should be conducted.  After 
completion of the examination(s) and 
review of the claims folder, the 
examiner(s) should attempt to express 
opinions of the following: 
a) Is it as likely as not (50 percent 
probability or more) that the Veteran's 
hypertension has developed as a result 
of active service?  If not, is it as 
likely as not that the Veteran's 
hypertension has developed as a result 
of his service connected diabetes 
mellitus?  If the answer to the first 
two questions is negative, is it as 
likely as not that the Veteran's 
hypertension has been aggravated 
(increased in severity beyond its 
natural progression) by his diabetes 
mellitus?  
b) Is it as likely as not that the 
Veteran's peripheral vascular disease 
has developed as a result of active 
service?  If not, is it as likely as 
not that the Veteran's peripheral 
vascular disease has developed as a 
result of his service connected 
diabetes mellitus?  If the answer to 
the first two questions is negative, is 
it as likely as not that the Veteran's 
peripheral vascular disease has been 
aggravated (increased in severity 
beyond its natural progression) by his 
diabetes mellitus?  
c)  Does the Veteran have a current 
diagnosis of peripheral neuropathy for 
part or all of the upper extremities?  
If the Veteran has a current diagnosis 
of peripheral neuropathy, is it as 
likely as not that this disability has 
developed as a result of active 
service?  If not, is it as likely as 
not that the Veteran's peripheral 
neuropathy has developed as a result of 
his service connected diabetes 
mellitus?  If the answer to the first 
two questions regarding etiology is 
negative, is it as likely as not that 
the Veteran's peripheral neuropathy has 
been aggravated (increased in severity 
beyond its natural progression) by his 
diabetes mellitus?  
The reasons and bases for all opinions 
should be included in the examination 
report(s).  
d)  Does the Veteran have a chronic 
pulmonary disorder?  If so, is it as 
likely as not do to claimed asbestosis 
exposure?  Is there evidence on file 
that any pulmonary disorder found can 
be attributed to in-service occurrence 
or event, or are there other likely 
etiological bases?

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




